271 S.W.3d 62 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Isreal ODEN, Defendant/Appellant.
No. ED 90334.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008.
Kent Denzel, Columbia, for Appellant.
Shaun J. Mackelprang, Jamie Rasmussen, co-counsel, Jefferson City, for Respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Isreal Oden appeals the circuit court's judgment upon his convictions after a bench trial for second degree murder and armed criminal action. Oden alleges that the court erred in overruling his motion for acquittal because the State's evidence was insufficient to disprove self-defense. We have reviewed the briefs and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).